DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Measurement of Power Consumption in Digital Systems”, Konstantakos et al. (referred hereafter Konstantakos et al.).
Referring to claim 1, Konstantakos et al. disclose a measurement device having a plurality of measurement settings, the measurement device (Figure 1) comprising:
a measurement unit (Figure 1) configured to perform measurements on an electric signal of a device under test (e.g., DUT – Figure 1) while applying at least one of the plurality of measurement settings (e.g., Figures 2-3, 4, and 6) for performing the measurements (pages 1663-1664, III. Proposed Approach section; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II);
an integrated direct current source configured to power the device under test (Figure 1-4 & 6, pages 1667-1670, IV. Experimental Implementation and Results section);
a monitoring circuit (Figures 1 & 6) configured to monitor at least one monitoring parameter of the direct current source, the at least one monitoring parameter comprising information gathered from the integrated direct current source (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section); and
a control circuit (Figure 6) configured to control section of the measurement setting (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section),
wherein the control circuit is configured to adjust the at least one applied measurement setting in response to the monitoring parameter monitored by the monitoring circuit (pages 1663-1664, III. Proposed Approach section; Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 3, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the control circuit is further configured to control the output of the direct current source in response to the measurements performed by the measurement unit (Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 4, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the monitoring unit is a hardware circuit (pages 1663-1664, III. Proposed Approach section; Figure 6, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 5, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the measurement unit is configured to be initiated to perform a measurement by the monitoring parameter (pages 1663-1664, III. Proposed Approach section; Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 6, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the measurement unit is configured to be initiated to perform a measurement by monitoring at least one of the power off and power on of the direct current source (pages 1663-1664, III. Proposed Approach section; Figures 2-3, pages 1664-1665, A. Methods With a Discharging Current Source section). 
As to claim 7, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the power consumption is a monitoring parameter (pages 1663-1664, III. Proposed Approach section; Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 8, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the control circuit is configured to switch the direct current source on or off in response to physical values measured by the measurement device at the device under test (pages 1663-1664, III. Proposed Approach section; Figure 4, pages 1665-1667, B. Switched Current Method section). 
As to claim 9, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12), the method comprising:
applying, by the measuring unit, at least one of the plurality of measurement settings for measuring the device under test (pages 1663-1664, III. Proposed Approach section; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II); and
monitoring, by the monitoring circuit, at least one monitoring parameter of the direct current source, the at least one monitoring parameter comprising information gathered from the integrated direct current source (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section), 
wherein selection of the measurement setting is controlled in response to the monitoring parameter monitored by the monitoring circuit, wherein the at least one applied measurement setting is adapted in response to the monitoring parameter monitored by the monitoring circuit (pages 1663-1664, III. Proposed Approach section; Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section).
Referring to claim 11, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein a measurement is initiated by the at least one monitoring parameter (pages 1663-1664, III. Proposed Approach section; Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 12, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein a measurement is initiated by at least one of the power off and power on of the direct current source (pages 1663-1664, III. Proposed Approach section; Figure 4, pages 1665-1667, B. Switched Current Method section). 
Referring to claim 13, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein a power consumption of the direct current source is measured as a monitoring parameter, a measurement being initiated in response to a change in the power consumption (pages 1663-1664, III. Proposed Approach section; Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section). 
As to claim 14, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein the output of the direct current source is controlled in response to the measurements performed (pages 1663-1664, III. Proposed Approach section; Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 15, Konstantakos et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT – Figure 1) by using a measurement device having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising a measurement unit for performing measurements (Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 1-4 & 6), and a monitoring circuit (Figures 1 & 6) for monitoring at least one monitoring parameter (Figures 9-10 & 12),
wherein the direct current source is at least one of switched on and switched off in response to physical values obtained from the device under test (pages 1663-1664, III. Proposed Approach section; Figures 2-3, pages 1664-1665, A. Methods With a Discharging Current Source section). 
As to claim 16, Konstantakos et al. disclose a measurement device (Figure 1) having a plurality of measurement settings (Figures 2-3, 4, and 6), the measurement device comprising:
a measurement unit (Figure 1) configured to perform measurements on an electric signal of a device under test (e.g., DUT – Figure 1) while applying at least one of the plurality of measurement settings (Figures 2-3, 4, and 6) for performing the measurements (pages 1663-1664, III. Proposed Approach section; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II);
an integrated direct current source configured to power the device under test (pages 1663-1664, III. Proposed Approach section; Figure 1-4 & 6, pages 1667-1670, IV. Experimental Implementation and Results section);
a monitoring circuit (Figures 1 & 6) configured to monitor at least one monitoring parameter of the direct current source (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section); and
a control circuit (Figure 6) configured to control selection of the measurement setting (pages 1663-1664, III. Proposed Approach section; pages 1667-1670, IV. Experimental Implementation and Results section),
wherein the measurement device is enabled to observe parameters of the direct current source while measuring the device under test such that changes of the physical values measured during the measurements are compared or put in relation with characteristics of the direct current source while monitoring the at least one monitoring parameter (pages 1663-1664, III. Proposed Approach section; Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section), 
wherein the control circuit is configured to adjust the at least one applied measurement setting in response to the monitoring parameter monitored by the monitoring circuit (pages 1663-1664, III. Proposed Approach section; Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section). 
Referring to claim 17, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the control circuit is further configured to control the output of the direct current source in response to the measurements performed by the measurement unit (pages 1663-1664, III. Proposed Approach section; Figure 8, Table I, pages 1667-1670, IV. Experimental Implementation and Results section); and wherein the measurement device is configured to protect the device under test since the measurement device shuts down the direct current source powering the device under test provided that physical values have been measured that might indicate an unstable operation mode of the device under test (pages 1663-1664, III. Proposed Approach section; pages 1664-1665, A. Methods With a Discharging Current Source section, Figures 2-3; pages 1665-1667, B. Switched Current Method section, Figure 4; pages 1667-1670, IV. Experimental Implementation and Results section, Figures 6-13, Tables I - II).
As to claim 18, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein adjustment of the at least one applied measurement setting by the control circuit includes changing from the at least one of the plurality of measurement settings to a different measurement settings of the plurality of measurement settings (pages 1663-1664, III. Proposed Approach section; Figures 7-13, Tables I-II, pages 1667-1670, IV. Experimental Implementation and Results section).
Referring to claim 19, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the plurality of measurement settings are selected from a group consisting of a trigger point, a vertical deflection, and an offset voltage (pages 1663-1664, III. Proposed Approach section; Figure 7, pages 1667-1670, IV. Experimental Implementation and Results section).
As to claim 20, Konstantakos et al. disclose a measurement device having a plurality of measurement settings (Figure 1), wherein the monitoring parameter is one of power consumption or a status of the direct current source (pages 1663-1664, III. Proposed Approach section; Figures 9-10 & 12, pages 1667-1670, IV. Experimental Implementation and Results section).
Response to Arguments
3.	Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
In regard claims 1, 3-9, and 11-20 rejected under 35 U.S.C. 102(a)(1) over Konstantakos et al., Applicant argues:

    PNG
    media_image1.png
    749
    865
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    852
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    837
    792
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    875
    791
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    149
    758
    media_image5.png
    Greyscale

Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Konstantakos et al. disclose:
“This method will be used mainly for the power estimation of digital processing systems as specific software routines are being executed. Also, the ability to monitor current and to be integrated with the DUT will add built-in self-test possibilities to the system. Furthermore, this method is expected to almost double the power consumption of the DUT when the measuring circuit is operating. Nevertheless, this circuit will not be operating all the time. The idea is to have a specific procedure executed once that would explore the power behavior of the DUT and, when this procedures ends, to have this circuit disabled. Then, it will be enabled again in small and rather rare time windows in order to obtain new measurements concerning the good operating condition of the DUT, and then, it will be disabled again. So, the power consumption of the whole system will be almost the same with the consumption of the DUT with no measuring circuit connected. Furthermore, if the current mirror is created with a ratio of, e.g., 1:100, then the duplicated current will not significantly increase the total consumption.”

Thus, unlike Applicant’s arguments, Konstantakos et al. disclose a measurement unit configured to perform measurements on an electric signal of a device under test while applying at least one of the plurality of measurement settings for performing the measurements, and a control circuit configured to control section of the measurement setting, wherein the control circuit is configured to adjust the at least one applied measurement setting in response to the monitoring parameter monitored by the monitoring circuit as underlined above.
Conclusion 
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857